IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                   Assigned on Briefs August 16, 2016 at Knoxville

                 STATE OF TENNESSEE v. RICKY LEE WEBB

                   Appeal from the Circuit Court for Gibson County
                       No. H4374     J. Weber McCraw, Judge


             No. W2016-00088-CCA-R3-CO - Filed September 20, 2016


The petitioner, Ricky Lee Webb, appeals from the Gibson County Circuit Court‟s
summary dismissal of his petition for writ of certiorari in which he sought relief from his
1983 jury convictions of first degree murder and rape on the basis of alleged erroneous
evidentiary rulings. Because no appeal as of right lies from the trial court‟s ruling in this
case, the appeal is dismissed.

                          Tenn. R. App. P. 3; Appeal Dismissed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.

Ricky Lee Webb, Tiptonville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; and Garry Brown, District Attorney General, for the appellee, State of
Tennessee.

                                         OPINION

               In 1983, the petitioner was convicted of first degree murder and rape and
received two consecutive life sentences. See State v. Ricky Lee Webb, No. 4, slip op. at 1
(Tenn. Crim. App., Jackson, Dec. 1, 1983), perm. app. denied (Tenn. Mar. 12, 1984).
The petitioner‟s convictions and sentences were affirmed by this court on direct appeal.
See id., slip op. at 5. In 1989, the petitioner filed an untimely petition for post-conviction
relief, see Ricky Lee Webb v. Henry Steward, No. 1:13-1130-JDB-egb (W.D. Tenn. Dec.
19, 2013), and in both 1992 and 2013, the petitioner sought federal habeas corpus relief,
both of which claims were dismissed, see id.; In re: Ricky Lee Webb, No. 14-5027, slip
op. at 1-3 (6th Cir. Dec. 22, 2014).
               On June 22, 2015, the petitioner filed a “Petition for Writs of Certiorari and
Supersedeas” with the trial court, in which he appeared to claim that the trial court in his
1982 trial “acted illegally” by admitting improper hearsay testimony into evidence.
Thereafter, the petitioner filed a “Memorandum of Law and Argument” in support of his
petition. The trial court denied the petition on December 9, 2015, finding that the
petitioner‟s request for review of “evidentiary rulings of the trial court during a prior
trial” was not properly before the trial court.

             In this appeal, the petitioner essentially contends that the trial court erred by
denying his petition without stating any basis for the relief he seeks.

               “A writ of certiorari is an order from a superior court to an inferior tribunal
to send up a complete record for review, so that the reviewing court can ascertain whether
the inferior tribunal has exceeded its jurisdiction or acted illegally, fraudulently, or
arbitrarily.” State v. Lane, 254 S.W.3d 349, 354 (Tenn. 2008) (citations omitted). “The
common-law writ of certiorari is „of ancient origin and has been characterized as
extraordinary, remedial, revisory, supervisory, and prerogative.‟” Id. (quoting State v.
Johnson, 569 S.W.2d 808, 812 (Tenn. 1978); Tenn. Cent. R.R. v. Campbell, 75 S.W.
1012 (Tenn. 1903)). An extremely limited avenue of relief, the writ of certiorari is
available “to correct „(1) fundamentally illegal rulings; (2) proceedings inconsistent with
essential legal requirements; (3) proceedings that effectively deny a party his or her day
in court; (4) decisions beyond the lower tribunal‟s authority; and (5) plain and palpable
abuses of discretion.‟” Lane, 254 S.W.3d at 355 (quoting Willis v. Tenn. Dep’t Corr.,
113 S.W.3d 706, 712 (Tenn. 2002)). The writ may also lie “„[w]here either party has lost
a right or interest that may never be recaptured.‟” Lane, 254 S.W.3d at 355 (quoting
Johnson, 569 S.W.2d at 815).

              In the instant case, the petitioner is essentially attempting to bootstrap his
evidentiary issue into court by filing a document in the trial court that by its very terms is
designed to prompt an appellate court to review the action of an inferior tribunal. This,
quite simply, is beyond the office of the writ of certiorari. More importantly, no appeal
as of right lies from the trial court‟s ruling in this case. The Tennessee Rules of
Appellate Procedure set forth the availability of appeal as of right in criminal actions:

              In criminal actions an appeal as of right by a defendant lies
              from any judgment of conviction entered by a trial court from
              which an appeal lies to the Supreme Court or Court of
              Criminal Appeals: (1) on a plea of not guilty; and (2) on a
              plea of guilty or nolo contendere, if the defendant entered into
              a plea agreement but explicitly reserved the right to appeal a
              certified question of law dispositive of the case pursuant to
                                             -2-
              and in compliance with the requirements of Rule 37(b)(2)(A)
              or (D) of the Tennessee Rules of Criminal Procedure, or if the
              defendant seeks review of the sentence and there was no plea
              agreement concerning the sentence, or if the issues presented
              for review were not waived as a matter of law by the plea of
              guilty or nolo contendere and if such issues are apparent from
              the record of the proceedings already had. The defendant
              may also appeal as of right from an order denying or revoking
              probation, an order or judgment entered pursuant to Rule 36
              or Rule 36.1, Tennessee Rules of Criminal Procedure, from a
              final judgment in a criminal contempt, habeas corpus,
              extradition, or post-conviction proceeding, and from a final
              order on a request for expunction.

Tenn. R. App. P. 3(b). Dismissal of a petition for writ of certiorari is not among these
available options. Furthermore, the petitioner has failed to state any other valid cause of
action in the trial court that could be the predicate for appealing the writ of certiorari.
That said, this court has no jurisdiction to entertain this appeal as a Tennessee Rule of
Appellate Procedure 3 appeal because the underlying cause of action is not among those
for which a Rule 3 appeal is authorized. See Tenn. R. App. P. 3.

              Accordingly, the petitioner‟s appeal is dismissed.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -3-